—In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated November 24, 1997, which denied their motion for leave to renew and reargue a prior application for leave to serve a late notice of claim.
Ordered that the appeal is dismissed, with costs.
The order appealed from is not reviewable. The petitioners previously appealed from an order dated December 16, 1996, which denied their application for leave to serve a late notice of claim. However, they failed to perfect that appeal, and it was dismissed for failure to prosecute by decision and order on *215motion of this Court dated February 18, 1998 (App Div Docket No. 97-06336) (see, 22 NYCRR 670.8 [h]). That dismissal constituted an adjudication on the merits with respect to all issues which could have been reviewed therein, and the petitioners are therefore precluded from obtaining appellate review of those same issues on this appeal from the denial of their motion denominated as one for renewal and reargument (see, Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750; Bray v Cox, 38 NY2d 350; Felix v Herby Realty Corp., 248 AD2d 431; Kimble v Caraballo, 243 AD2d 610; Tepper v Furino, 239 AD2d 405). Santucci, J. P., Thompson, Sullivan and Smith, JJ., concur.